J-S48018-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                   Appellee          :
                                     :
              v.                     :
                                     :
 LEON WASHINGTON,                    :
                                     :
                   Appellant         :       No. 3250 EDA 2018

         Appeal from the PCRA Order Entered October 11, 2018
          In the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0014192-2008


 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                   Appellee          :
                                     :
              v.                     :
                                     :
 LEON WASHINGTON                     :
                                     :
                   Appellant         :       No. 3251 EDA 2018

         Appeal from the PCRA Order Entered October 11, 2018
          In the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0015916-2008


 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                   Appellee          :
                                     :
              v.                     :
                                     :
 LEON WASHINGTON                     :
                                     :
                   Appellant         :       No. 3252 EDA 2018

         Appeal from the PCRA Order Entered October 11, 2018
          In the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0015917-2008
J-S48018-20


BEFORE: KUNSELMAN, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY KING, J.:                            FILED DECEMBER 1, 2020

        Appellant, Leon Washington, appeals from the order entered in the

Philadelphia County Court of Common Pleas, which dismissed his first petition

under the Post Conviction Relief Act (“PCRA”).1 After careful review, we affirm

in part, vacate in part, and remand for further proceedings consistent with

this decision.

        The relevant facts and procedural history of this appeal are as follows.

Appellant’s convictions stem from two shootings that took place in West

Philadelphia on July 24, 2008 (“the Robinson Street Shooting”) and July 30,

2008 (“the Ruby Street Shooting”). The instant appeal concerns the Ruby

Street Shooting only, which the trial court described as follows:

           [O]n July 30, 2008, a second shooting took place in the
           neighborhood. This time it was on Ruby Street between
           Ludlow and Chestnut. Near sundown, eyewitness Levi
           Green walked toward the front door of his home at 40 South
           Ruby Street to call his ten-year-old daughter, Victoria, to
           come inside. The girl was playing up the street on the front
           steps of a friend’s house at 30 South Ruby, near the Ruby–
           Ludlow intersection. Before she turned around to go home,
           Victoria looked down the block and noticed several people
           arguing outside a bar at the corner of Ruby and Chestnut.
           Aware of mounting tension, Victoria and her friend decided
           to go inside the friend’s house immediately, but before they
           were safely inside, one of the men outside the bar, dressed
           in all black, pulled something out of his pocket and pointed
           north toward Ludlow Street. Victoria saw flashes, and a
           bullet pierced her left leg as she ran for cover.


____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.

                                           -2-
J-S48018-20


       From a half block away, the initial shots sounded like
       firecrackers to Victoria’s father, Levi Green. But when he
       reached his front door, he heard several loud cannon-like
       booms coming from the opposite direction. As he ducked,
       Green saw light flashes as gunfire erupted near 36 South
       Ruby, in between his home and the steps where Victoria had
       been playing. The second round of shots was aimed south
       toward Ruby and Chestnut where the man dressed in black
       had been standing as he fired north toward Ludlow. When
       the shooting stopped, Levi Green looked up and saw a man
       on the ground outside his house. The man had been shot.
       Meanwhile, Green ran to help his daughter Victoria.

       Within minutes, patrolling officers arrived on the scene.
       They found a man later identified as Anthony Mitchell,
       walking near Ruby and Ludlow with a gunshot wound to the
       leg. Although several bystanders warned officers that
       Mitchell was armed, a search revealed no gun. Officers then
       transported Mitchell to a hospital.

       At approximately the same time, additional responding
       officers were flagged down near 113 South Ruby, just south
       of the Chestnut Street intersection. There, they found
       [Appellant] laying on the sidewalk in a white t-shirt and
       boxer shorts with gunshot wounds to his arm and side.
       Police later discovered 113 South Ruby was [Appellant’s]
       aunt’s residence. The officers placed [Appellant] in the back
       of their car and rushed him to the hospital. On the way,
       [Appellant] claimed he was simply walking down Ruby
       Street when he suddenly heard gunshots and got hit.

       Back at the Ruby Street crime scene, other police officers
       found eight .45 caliber cartridge casings and one live round
       outside the corner bar where the gunman who shot Victoria
       had been standing. Subsequent analysis by Officer John
       Cannon of the Philadelphia police Firearms Unit (who
       testified as a firearms expert at trial) concluded those shell
       casings were fired by the same gun used to shoot Lyndon
       McBride six days earlier. See N.T. 6/10/10 at 99–100. No
       shell casings were found near 36 South Ruby, suggesting
       that the second gunman had used a revolver which, unlike
       the semiautomatic handgun used outside the corner bar,
       does not expel fired cartridges.


                                   -3-
J-S48018-20


         When detectives arrived at the hospital to question Mitchell
         and [Appellant], they found the two men gesturing back and
         forth as they received treatment in beds just a few feet
         apart. Both men initially refused to give formal statements,
         but each was arrested for shooting the other.

         The following day, [Appellant] changed his mind and
         decided to talk to police. His new account of the events the
         night before on Ruby Street differed significantly from what
         he told the officers as they drove him to the hospital.
         [Appellant] now claimed he was at 113 South Ruby, the
         home of his aunt, Sophia Dessus, when he noticed two
         women arguing near Ludlow Street. He claimed that he and
         a friend walked to the corner of Ruby and Chestnut and
         began arguing with the women, further antagonizing them.
         According to [Appellant], one of the women phoned a man
         named Jameer, who drove up moments later and started
         shooting.

         Unpersuaded by [Appellant’s] story and knowing that the
         cartridge casings found at the July 24 and July 30 shootings
         were from the same gun, detectives executed a search
         warrant on [Appellant’s] house at 413 South Ruby
         approximately eighteen hours after the second shooting.
         The house had been unguarded by the police during the
         interim and the gun was not found.

(Trial Court Opinion, dated December 28, 2012, at 3-5).

      The Commonwealth charged Appellant in connection with both shootings

with three counts each of attempted murder, aggravated assault, conspiracy

to commit murder, violations of the Uniform Firearms Act (“VUFA”), carrying

a firearm on public property in Philadelphia, possessing instruments of crime

(“PIC”), terroristic threats, simple assault, and recklessly endangering another

person (“REAP”).    The trial court granted the Commonwealth’s motion to

consolidate the cases, and Appellant proceeded to a jury trial in June 2010.

      At the conclusion of the Commonwealth’s evidence, the trial court


                                     -4-
J-S48018-20



granted Appellant’s motion for judgment of acquittal on the attempted murder

charges relating to the Ruby Street Shooting, but denied it as to all other

counts. Ultimately, the jury found Appellant guilty on the aggravated assault,

PIC, and VUFA charges.          On August 17, 2010, the trial court sentenced

Appellant to an aggregate term of fifteen to thirty years’ imprisonment,

followed by five years of state-supervised probation. This Court affirmed the

judgment of sentence on May 16, 2014, and Appellant did not file a petition

for allowance of appeal. See Commonwealth v. Washington, 104 A.3d 50

(Pa.Super. 2014) (unpublished memorandum).

        On May 7, 2015, Appellant filed a timely pro se PCRA petition. The PCRA

court appointed counsel, who filed an amended petition on December 3, 2016.

On May 18, 2017, the Commonwealth filed a motion to dismiss the petition

without an evidentiary hearing. On June 7, 2018, the PCRA court issued its

Pa.R.Crim.P. 907 notice of intent to dismiss the petition without a hearing.

Appellant did not respond to the Rule 907 notice, and the PCRA court

dismissed the petition without a hearing on October 11, 2018.

        On November 8, 2018, Appellant timely filed separate notices of appeal

for each of the underlying dockets.2 The PCRA court did not order Appellant

to file a Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal, and none was filed.

        Appellant raises the following issue on appeal:

____________________________________________


2   This Court subsequently consolidated the appeals sua sponte.

                                           -5-
J-S48018-20


         Where a PCRA petition raises substantial issues of material
         fact should the court hold an evidentiary hearing to
         determine whether relief should be given?

(Appellant’s Brief at 11).

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the evidence of record supports the court’s determination

and whether its decision is free of legal error. Commonwealth v. Conway,

14 A.3d 101 (Pa.Super. 2011), appeal denied, 612 Pa. 687, 29 A.3d 795

(2011). This Court grants great deference to the findings of the PCRA court if

the record contains any support for those findings. Commonwealth v. Boyd,

923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932 A.2d 74

(2007). We do not give the same deference, however, to the court’s legal

conclusions. Commonwealth v. Ford, 44 A.3d 1190 (Pa.Super. 2012).

         To obtain reversal of a PCRA court’s decision to dismiss a
         petition without a hearing, an appellant must show that he
         raised a genuine issue of fact which, if resolved in his favor,
         would have entitled him to relief, or that the court otherwise
         abused its discretion in denying a hearing. We stress that
         an evidentiary hearing is not meant to function as a fishing
         expedition for any possible evidence that may support some
         speculative claim of ineffectiveness.

Commonwealth v. Roney, 622 Pa. 1, 17-18, 79 A.3d 595, 604-05 (2013),

cert. denied, 574 U.S. 829, 135 S.Ct. 56, 190 L.Ed.2d 56 (2014) (internal

citations and quotation marks omitted).

      Although Appellant includes one issue in his statement of questions

presented, he actually raises two distinct arguments. In his first argument,

Appellant asserts that trial counsel was ineffective for failing to call an


                                      -6-
J-S48018-20


eyewitness, Denya Martin. Appellant posits that Martin would have testified

that she witnessed the Ruby Street Shooting, and she saw that Appellant did

not have a firearm. Appellant further asserts that Martin was available and

willing to testify on his behalf at trial. Based upon the foregoing, Appellant

maintains trial counsel’s decision not to call Martin was unreasonable.

Appellant also avers that the PCRA court erred in denying relief on this claim,

because it speculated about whether trial counsel had a rational basis for not

calling Martin. Appellant concludes some relief is warranted. We agree.

      Pennsylvania law presumes counsel has rendered effective assistance.

Commonwealth v. Williams, 597 Pa. 109, 950 A.2d 294 (2008). When

asserting a claim of ineffective assistance of counsel, the petitioner is required

to demonstrate: (1) the underlying claim is of arguable merit; (2) counsel had

no reasonable strategic basis for his action or inaction; and, (3) but for the

errors and omissions of counsel, there is a reasonable probability that the

outcome of the proceedings would have been different. Commonwealth v.

Kimball, 555 Pa. 299, 724 A.2d 326 (1999). The failure to satisfy any prong

of the test for ineffectiveness will cause the claim to fail. Williams, supra.

      “The threshold inquiry in ineffectiveness claims is whether the

issue/argument/tactic which counsel has foregone and which forms the basis

for the assertion of ineffectiveness is of arguable merit….” Commonwealth

v. Pierce, 537 Pa. 514, 524, 645 A.2d 189, 194 (1994). “Counsel cannot be

found ineffective for failing to pursue a baseless or meritless claim.”


                                      -7-
J-S48018-20


Commonwealth v. Poplawski, 852 A.2d 323, 327 (Pa.Super. 2004).

         Once this threshold is met we apply the ‘reasonable basis’
         test to determine whether counsel’s chosen course was
         designed to effectuate his client’s interests. If we conclude
         that the particular course chosen by counsel had some
         reasonable basis, our inquiry ceases and counsel’s
         assistance is deemed effective.

Pierce, supra at 524, 645 A.2d at 194-95 (internal citations omitted).

      “[T]he PCRA court does not question whether there were other more

logical courses of action which counsel could have pursued; rather, [the court]

must examine whether counsel’s decisions had any reasonable basis.”

Commonwealth v. Mason, 634 Pa. 359, 388, 130 A.3d 601, 618 (2015)

(citation and quotation marks omitted).     “Where matters of strategy and

tactics are concerned, [a] finding that a chosen strategy lacked a reasonable

basis is not warranted unless it can be concluded that an alternative not

chosen offered a potential for success substantially greater than the course

actually pursued.” Id. (citations and quotation marks omitted).

      Importantly, “the reasonableness of an attorney’s strategic or tactical

decision making is a matter that we usually consider only where evidence has

been taken on that point” by the PCRA court. Commonwealth v. DuPont,

860 A.2d 525, 533 (Pa.Super. 2004). In general, to enable appellate review,

PCRA courts must provide a “legally robust discussion, complete with clear

findings of fact where required.” Commonwealth v. Montalvo, 631 Pa. 516,

531, 114 A.3d 401, 410 (Pa. 2015).

         Prejudice is established when [an appellant] demonstrates

                                     -8-
J-S48018-20


           that counsel’s chosen course of action had an adverse effect
           on the outcome of the proceedings. The [appellant] must
           show that there is a reasonable probability that, but for
           counsel’s unprofessional errors, the result of the proceeding
           would have been different. A reasonable probability is a
           probability sufficient to undermine confidence in the
           outcome. In [Kimball, supra], we held that a criminal
           [appellant] alleging prejudice must show that counsel’s
           errors were so serious as to deprive the defendant of a fair
           trial, a trial whose result is reliable.

Commonwealth v. Chambers, 570 Pa. 3, 21-22, 807 A.2d 872, 883 (2002)

(some internal citations and quotation marks omitted).

     For claims of ineffectiveness based upon counsel’s failure to call a

witness:

           A defense attorney’s failure to call certain witnesses does
           not constitute per se ineffectiveness.       In establishing
           whether defense counsel was ineffective for failing to call
           witnesses, a defendant must prove the witnesses existed,
           the witnesses were ready and willing to testify, and the
           absence of the witnesses’ testimony prejudiced petitioner
           and denied him a fair trial.

Commonwealth v. Cox, 603 Pa. 223, 267-68, 983 A.2d 666, 693 (2009)

(internal citations omitted).     A petitioner “must show how the uncalled

witnesses’ testimony would have been beneficial under the circumstances of

the case.” Commonwealth v. Gibson, 597 Pa. 402, 441, 951 A.2d 1110,

1134 (2008).

     Further, a PCRA petitioner’s request for an evidentiary hearing

           must include a certification, signed by the petitioner, as to
           each intended witness, identifying the witness’s name,
           address, date of birth, the expected substance of his or her
           testimony, and any documents material to that testimony.
           42 Pa.C.S. § 9545(d)(1). Failure to substantially comply

                                       -9-
J-S48018-20


         with this requirement will render the proposed witness’s
         testimony inadmissible. Id.

Commonwealth v. Lippert, 85 A.3d 1095, 1097 (Pa.Super. 2014) (quoting

Commonwealth v. Robinson, 596 Pa. 580, 581, 947 A.2d 710, 711 (2008)).

      Instantly, Appellant’s amended PCRA petition includes an affidavit by

Denya Martin, claiming she was an eyewitness to the Ruby Street Shooting.

Martin alleged that Appellant did not possess or use a firearm that day.

Further, Martin averred that she informed the police that Appellant did not

have a firearm.

      With respect to the Ruby Street Shooting, Appellant’s petition argued

he was present at the scene but he was a mere victim.         No one directly

identified Appellant as the shooter, nor was there any direct evidence that

Appellant possessed or used a firearm. Instead, the Commonwealth proved

its case by circumstantial evidence, linking Appellant’s presence at the scene

with a casing that matched a firearm that Appellant was seen using several

days before. Thus, the main issue at trial was whether Appellant was a victim

or a participant in the Ruby Street Shooting. According to Appellant, Martin’s

testimony would bolster his claim that he was a victim.

      The PCRA court evaluated Appellant’s claim and found that trial counsel

had a reasonable basis for failing to call Martin as a witness, because the

proposed testimony in her affidavit was inconsistent with her July 30, 2008

police statement. In its current state, however, the record does not support

such a finding. We emphasize that Martin’s July 30, 2008 statement to police

                                    - 10 -
J-S48018-20


provided the following:

           I got off work at [2:30] and went home. I went to get my
           daughter at 55th and Chestnut around 6:00 pm. I went over
           to Ruby street to see my Grandmother who lives at unit [S]
           Ruby Street. My stepsister Deleah lives right there also at
           25 S. Ruby Street. I was at Ruby and Ludlow when I saw a
           group of guys walking toward me. There was another group
           coming from behind me. I had a feeling they were gonna
           fight. I had [my] daughter with me and there were other
           kids outside playing. I went to stop the fight that was gonna
           happen. They were arguing and talking about getting guns.
           There was a fat guy there arguing with a taller guy with
           braids. [A] guy I know as “Hatty” walked off like he
           was going to get a gun. He walked towards Chestnut
           Street. I went to go into the house cause I knew there
           would be a shooting. I heard gunshots and ran inside. I
           looked out and saw the fat [guy3] on the ground. He had a
           silver gun in his hand. I went back to my grandmother’s
           house and the police arrived and came and got me.

(Commonwealth’s Motion to Dismiss, filed 5/18/17, at Appendix A) (emphasis

added).

        After providing the above narrative, the police asked Martin the

following series of questions:

           Q. You were also shown a single photo. Do you recognize
           it?

           A. Yes, that’s “Hatty” (Indicating [Appellant]).

           Q. Did you see him with a gun?

           A. No.

(Id.) (emphasis added).

        Although the PCRA court found that Martin’s subsequent affidavit

____________________________________________


3   The “fat guy” identified in this statement references Anthony Mitchell.

                                          - 11 -
J-S48018-20


contradicted her statement to the police, the affidavit specifically provided:

         I was an eyewitness to the shooting which happened on 7-
         30-2008 at Ruby Street between [Chestnut] and Ludlow in
         Philadelphia. I gave a statement to the police that day on
         7-30-2008. After the shooting that I witnessed with my own
         eyes. I know for a fact that Haddee a/k/a [Appellant]
         who was a shooting victim that day. Was not a person
         shooting a gun. Nor, did I see him with a gun. As I
         told the police I saw Haddee a/k/a [Appellant] standing at
         the corner of Chestnut in front of the bar. When shots were
         fired. I saw him turn around to run when he was shot in his
         back.

         There were two separate crowds on both corners of
         Chestnut and Ruby. And another crowd of individuals at
         [Ruby] and Ludlow. I’ve known Haddee a/k/a [Appellant]
         several years before this incident. And I specifically told the
         police that Haddee never had a gun in his hand at the time
         of the shooting on the day it happened.

         I heard Haddee a/k/a [Appellant] was convicted for the
         shooting. Being that I was “eyewitness” who made a
         statement the day of the shooting to the police about what
         I witnessed. I was available and willing to testify on Haddee
         a/k/a [Appellant’s] behalf. I was never contacted by anyone
         after giving my statement.

         I am available and willing to testify for [Appellant] to assist
         him to be exonerated of a crime that he never committed.
         I witnessed the shooting with my own eyes and bullets flew
         in my directions. … The shooter looks nothing like Haddee
         a/k/a [Appellant]. It is imperative that his lawyer contact
         me in a timely manner to appear at a hearing in court.

(Amended PCRA petition, filed 12/3/16, at Exhibit “B”).

      The PCRA court found that Martin’s statement to the police that

Appellant “walked off like he was going to get a gun,” contradicted her

statement in the affidavit claiming Appellant did not have a gun. According

to the PCRA court, Martin’s police statement established that Appellant was

                                     - 12 -
J-S48018-20


not merely an innocent bystander, but rather he was “someone she thought

was going to be a participant in a street fight with guns.” (PCRA Court Opinion,

filed 8/30/19, at 2). However, Martin’s police statement never indicated that

she saw Appellant use or possess a firearm. In fact, when the police officer

specifically asked Martin if she saw Appellant with a gun, Martin replied “No.”

(See Martin’s Police Statement, 7/30/08, at R. 175).       Nothing in Martin’s

police statement concerning whether Appellant used or possessed a firearm

actually contradicts the content of her affidavit. Therefore, contrary to the

PCRA court’s conclusion, the two statements are consistent.

      Because the PCRA court did not hold an evidentiary hearing, the best

resolution of this issue is to remand for a hearing on trial counsel’s decision

not to call Martin as a witness.    See Montalvo, supra; DuPont, supra.

Following the hearing, the PCRA court can make the credibility determinations

and factual findings necessary for a proper evaluation of trial counsel’s

effectiveness.

      In his second argument, Appellant argues that trial counsel was

ineffective for failing to have the clothing that Appellant wore during the Ruby

Street Shooting tested for gunshot residue. Appellant claims that because his

defense was that he was not the shooter, the absence of gunshot residue

“could have been a major factor in bringing about a different verdict….”

(Appellant’s Brief at 22). Appellant concludes the PCRA court erred in finding

that he failed to explain how this evidence could have altered the outcome of


                                     - 13 -
J-S48018-20


trial. We disagree.

          Boilerplate allegations, without more, cannot provide the basis for PCRA

relief.     See Commonwealth v. Spotz, 587 Pa. 1, 896 A.2d 1191, 1250

(2006) (finding ineffectiveness claim insufficient when appellant “failed to set

forth his claim pursuant to the three-prong Pierce test for establishing an

ineffective assistance of counsel claim”); Commonwealth v. Bracey, 568 Pa.

264, 273 n. 4, 795 A.2d 935, 940 n. 4 (2001) (“[A]n undeveloped argument,

which fails to meaningfully discuss and apply the standard governing the

review of ineffectiveness claims, simply does not satisfy Appellant’s burden of

establishing that he is entitled to any relief”).       In making assertions of

ineffectiveness, a claimant must allege sufficient facts upon which a reviewing

court can conclude that trial counsel may have been ineffective.             See

Commonwealth v. Durst, 522 Pa. 2, 5, 559 A.2d 504, 506 (1989).

Ineffectiveness of counsel claims may not be raised in a vacuum.

Commonwealth v. Morris, 546 Pa. 296, 312, 684 A.2d 1037, 1045 (1996).

          Instantly, in support of his argument, Appellant merely cites to a

published report by Dr. Boris deKorczak, dated November 3, 1999.              Dr.

deKorczak’s report is not specific to the facts and issues in this case. Instead,

it appears that Appellant is attempting to offer a generic expert report in

support of his claim.       Thus, Appellant failed to comply with the PCRA’s

requirement that he include a signed certification regarding an expert witness

who would have favorably testified for him on this issue. See Lippert, supra.


                                        - 14 -
J-S48018-20


      Additionally, the PCRA court found that this claim was weakened by the

trial evidence establishing that Appellant was wearing only a t-shirt and boxers

at the time of his arrest.    Specifically, Dessus testified that Appellant was

wearing shorts and a t-shirt, and not just his underwear when he left her

home. However, after the shooting, Appellant was found wearing only a t-

shirt and boxers—he was not wearing his shorts. Based upon this evidence,

the PCRA court found that a reasonable inference could be drawn that

Appellant removed his clothing after the shooting occurred. The PCRA court

determined that Appellant failed to establish how the absence of gunshot

residue would have changed the outcome of his trial. As the record supports

the PCRA court’s determination, we conclude that the court made no legal

error in this regard. See Boyd, supra. Therefore, Appellant is not entitled

to relief on his second argument.

      Based upon the foregoing, we affirm the order dismissing Appellant’s

PCRA petition in part, vacate in part, and remand for an evidentiary hearing

limited to the issue of trial counsel’s decision not to call Martin as a witness.

      Order affirmed in part, reversed in part, and case remanded.

Jurisdiction relinquished.




                                      - 15 -
J-S48018-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/01/2020




                          - 16 -